  Case 19-35651      Doc 20   Filed 02/06/20 Entered 02/06/20 13:11:22             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-35651
Tanya Feketitsch                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Donald R. Cassling
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 19, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Donald R. Cassling
Dated: February 06, 2020                                         United States Bankruptcy Judge
